Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 10 June 2021 have been entered. Claims 21, 24, 30 have been amended. Claims 22, 31 have been canceled.  No claims have been added. Claims 21, 23-30, 32-40 are still pending in this application, with claims 21, and 40 being independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 36 of U.S. Patent No. 10601950 B2 in view of Smith et al. (“Smith”, US Pre-Grant Publication 20060280348 A1) and Ruppersberg et al. (“Ruppersberg”, US Pre-Grant Publication 20150351607 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims automatically analyze the morphological data to identify a defect in the first three-dimensional physical feature, 
automatically, without user intervention, select a display depth for a second three-dimensional virtual image,
identify a subset of the morphological data in accordance with the selected display depth, the subset of the morphological data not including the second morphological data,
the second three-dimensional virtual image exposing the defect in the first three-dimensional physical feature, in response to the user input, change an orientation of the first three- dimensional physical feature in the second three-dimensional virtual image.
This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.

The following is a claim comparison of claims 21 and 30 of the Instant Application and claims 36 and 22 of US Patent 10601950 B2.

Instant Application 16826271
US Patent 10601950 B2, US App 15058142
21. A system for identifying abnormalities within an interior of a physical subject, the system comprising: 


a data reception interface configured to receive morphological data captured during an imaging procedure of the interior of the physical subject, the morphological data comprising first morphological data of an entirety of 
a first three-dimensional physical feature and second morphological data of an entirety of a 

a user interface configured to receive a user input from a user; and 





at least one processor configured to: 

render a first three-dimensional virtual image of the interior of the physical subject, 


the first three-dimensional virtual image including the first and second three-dimensional physical features in situ, wherein, in the three-dimensional virtual image, the second three-dimensional physical feature at least partially obscures from view the first three-dimensional physical feature, 

automatically analyze the morphological data to identify a defect in the first three-dimensional physical feature, 

automatically, without user intervention, select a display depth for a second three-dimensional virtual image,

identify a subset of the morphological data in accordance with the selected display depth, the subset of the morphological data not including the second morphological data,

after identifying the defect in the first three-dimensional physical feature, 

render a second three-dimensional virtual image of the interior of the physical subject, the second three-dimensional virtual image including only a subset of the morphological data, the subset of the morphological data not including the second morphological data, 





the second three-dimensional virtual image exposing the defect in the first three-dimensional physical feature, and 

in response to the user input, change an orientation of the first three- dimensional physical feature in the second three-dimensional virtual image.


a data reception interface configured to receive morphological data captured during an imaging procedure of the interior of the physical subject, the morphological data comprising first morphological data representative of an entirety of the first three-dimensional physical feature and second morphological data of an entirety of a 

a user interface configured to receive an input from a user, 

the input identifying the first three-dimensional physical feature or the second three-dimensional physical feature; and 

a rendering engine configured to: 

render the morphological data, thereby displaying the three-dimensional virtual image of the interior of the physical subject, 

the three-dimensional virtual image including the first and second three-dimensional physical features in situ, wherein, in the three-dimensional virtual image, the second three-dimensional physical feature at least partially obscures from view the first three-dimensional physical feature, and 













in response to the user input, in real time, identify the second morphological data and 

render only a subset of the morphological data, the subset of the morphological data including the first morphological data but not the second morphological data, thereby displaying the three-dimensional virtual image without the entirety of the second three-dimensional feature and 

providing the three-dimensional view of the entirety of the first three-dimensional physical feature.



receiving morphological data captured during an imaging procedure of the interior of the three-dimensional physical subject, the morphological data comprising first morphological data of an entirety of a first three-dimensional physical feature situated in the interior of the physical subject; 


rendering a first three-dimensional virtual image of the interior of the physical subject; 


automatically analyzing the morphological data to identify a defect in the first three-dimensional physical feature; and 

automatically, without user intervention, select a display depth for a second three-dimensional virtual image,

identify a subset of the morphological data in accordance with the selected display depth, the subset of the morphological data not including the second morphological data,

after identifying the defect in the first three-dimensional physical feature, 

rendering a subset of the morphological data to display a second three-dimensional virtual image of the interior of the physical subject, the subset including less than all of the morphological data, the second three- dimensional virtual image exposing the defect in the first three-dimensional physical feature.
22. A method of providing a three-dimensional view of a first three-dimensional physical feature in a three-dimensional virtual image of an interior of a physical subject, the method comprising: 

obtaining morphological data captured during an imaging procedure of the interior of the physical subject, the morphological data comprising first morphological data of an entirety of the first three-dimensional physical feature and second morphological data of an entirety of a second three-dimensional physical feature in the interior of the physical subject; 

rendering the morphological data, thereby displaying the three-dimensional virtual image of the interior of the physical subject, 

















the three-dimensional virtual image including the first and second three-dimensional physical features in situ, wherein, the second three-dimensional physical feature at least partially obscures from view the first three-dimensional physical feature; 

receiving an input from a user, the input identifying the first three-dimensional physical feature or the second three-dimensional physical feature; and 

in response to the input from the user, in real time, identifying the second morphological data and rendering only a subset of the morphological data, the subset of the morphological data including the first morphological data but not the second morphological data, thereby displaying the three-dimensional virtual image without the entirety of the second three-dimensional feature and providing the three-dimensional view of the entirety of the first three-dimensional physical feature.


Claims 21 and 30 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 36 and 22 of U.S. Patent 10601950 B2 in view of Smith et al. (“Smith”, US Pre-Grant Publication 20060280348 A1).  It would have been obvious to one with ordinary skill in the art at the time of the inventions to provide automatically analyze the morphological data to identify a defect in the first three-dimensional physical feature (Smith [0023]-[0026]) uses a three stage process for evaluating medical images for abnormalities.)
automatically, without user intervention, select a display depth for a second three-dimensional virtual image (identify the depth of an obscured 3D virtual object, the obscured 3D virtual object representing the first 3D physical feature.) (Smith [0062] identifies abnormal pixels to their corresponding tissue image slices.  Identifying an image slice is interpreted as depth.  The results are displayed.),
the second three-dimensional virtual image exposing the defect in the first three-dimensional physical feature (Smith [0062]-[0064] maps abnormal pixels back to the image layers.  Smith slices a 3D model at user selected planes to reveal highlighted abnormalities.),
in response to the user input, change an orientation of the first three- dimensional physical feature in the second three-dimensional virtual image.  (Smith [0064] makes the viewing orientation could be made user configurable.)

identify a subset of the morphological data in accordance with the selected display depth, the subset of the morphological data not including the second morphological data. (identify an object based on depth.)  (Smith [0064] uses a 3D viewer to visualize a 3D model.  The highlighted abnormalities can be revealed by slicing the model at user selected planes, thus not including irrelevant morphological data.  Ruppersberg [0231] creates a mosaic image to optimize exposure of areas of interest and to eliminate obstructive objects in the foreground.)

U.S. Patent 10601950 B2’s claims otherwise recite identical limitations as the applicants’ claims to a system for identifying abnormalities within an interior of a physical subject, the system comprising: a data reception interface configured to receive morphological data captured during an imaging procedure of the interior of the physical subject, the morphological data comprising first morphological data of an entirety of 
a first three-dimensional physical feature and second morphological data of an entirety of a second three-dimensional physical feature in the interior of the physical subject; a user interface configured to receive a user input from a user; and at least one processor configured to: render a first three-dimensional virtual image of the interior of the physical subject, the first three-dimensional virtual image including the first and second three-dimensional physical features in situ, wherein, in the three-dimensional virtual image, the second three-dimensional physical feature at least partially obscures from view the first three-dimensional physical feature, render a second three-dimensional virtual image of the interior of the physical subject, the second three-dimensional virtual image 
Therefore, the applicants’ claims are not patentably distinct from U.S. Patent 10601950 B2’s claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21, 28-30, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawat et al. (“Rawat”, US Pre-Grant Publication 20120182291 A1), in view of Geri et al. (“Geri17”, US Pre-Grant Publication 20170035517 A1), in view of Smith et al. (“Smith”, US Pre-Grant Publication 20060280348 A1), in view of Sun et al. (“Sun”, US Patent 8504136 B1), in view of Alyassin et al. (“Alyassin”, US Patent 6463168 B1), in view of Ruppersberg et al. (“Ruppersberg”, US Pre-Grant Publication 20150351607 A1).

Regarding claim 21, Rawat discloses a system for identifying abnormalities within an interior of a physical subject, the system comprising: 
a data reception interface configured to receive morphological data captured during an imaging procedure of the interior of the physical subject (Rawat [0036] collects medical data from a user.),
at least one processor. (Rawat (Fig. 1 (101))

Rawat per se does not describe data comprising first morphological data of an entirety of a first three-dimensional physical feature and second morphological data of an entirety of a second three-dimensional physical feature in the interior of the physical subject.
However, these features are well known in the art as taught by Geri17. For example, Geri17 discloses data comprising first morphological data of an entirety of a first three-dimensional physical feature and second morphological data of an entirety of a second three-dimensional physical feature in the interior of the physical subject.  (Geri17 (Figs. 17, 18 [0098]-[0099] illustrates the capture of an entire scull with entire brain tissue inside the scull.  Rawat (Fig. 3 [0047]-[0048]) illustrates a Digital Body Representation (DBR) that stores medical data.  Rawat [0050] 
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Rawat’s system for medical symptom visualization with Geri17’s system converting medical images of a particular patient into high resolution, 3D dynamic and interactive images because Geri17’s system provides a clip plane which can be used to cut away portions of the second morphological data obscuring the first morphological data [0098].

Rawat and Geri17 do not describe a user interface configured to receive a user input from a user;
automatically analyze the morphological data to identify a defect in the first three-dimensional physical feature, 
automatically, without user intervention, select a display depth for a second three-dimensional virtual image,
after identifying the defect in the first three-dimensional physical feature, render a second three-dimensional virtual image of the interior of the physical subject, the second three-dimensional virtual image including only a subset of the morphological data, the subset of the morphological data not including the second morphological data, the second three-dimensional virtual image exposing the defect in the first three-dimensional physical feature, and 
in response to the user input, change an orientation of the first three- dimensional physical feature in the second three-dimensional virtual image.
a user interface configured to receive a user input from a user (Smith [0064] makes the viewing orientation user configurable.);
automatically analyze the morphological data to identify a defect in the first three-dimensional physical feature (Smith [0023]-[0026]) uses a three stage process for evaluating medical images for abnormalities.), 
automatically, without user intervention, select a display depth for a second three-dimensional virtual image (identify the depth of an obscured 3D virtual object, the obscured 3D virtual object representing the first 3D physical feature.) (Smith [0062] identifies abnormal pixels to their corresponding tissue image slices.  Identifying an image slice is interpreted as depth.  The results are displayed.);
after identifying the defect in the first three-dimensional physical feature, render a second three-dimensional virtual image of the interior of the physical subject, the second three-dimensional virtual image including only a subset of the morphological data, the subset of the morphological data not including the second morphological data, the second three-dimensional virtual image exposing the defect in the first three-dimensional physical feature (Smith [0062]-[0064] maps abnormal pixels back to the image layers.  Smith slices a 3D model at user selected planes to reveal highlighted abnormalities.), and 
in response to the user input, change an orientation of the first three- dimensional physical feature in the second three-dimensional virtual image.  (Smith [0064] makes the viewing orientation user configurable.)


Rawat, Geri17, and Smith do not describe identify a subset of the morphological data in accordance with the selected display depth, the subset of the morphological data not including the second morphological data.
However, these features are well known in the art as taught by Smith and Ruppersberg. For example, Smith and Ruppersberg disclose identify a subset of the morphological data in accordance with the selected display depth, the subset of the morphological data not including the second morphological data. (identify an object based on depth.)  (Smith [0064] uses a 3D viewer to visualize a 3D model.  The highlighted abnormalities can be revealed by slicing the model at user selected planes, thus not including irrelevant morphological data.  Ruppersberg [0231] creates a mosaic image to optimize exposure of areas of interest and to eliminate obstructive objects in the foreground.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Rawat’s system for medical symptom visualization, Geri17’s system converting medical images of a particular 

Rawat, Geri17, Smith, and Ruppersberg do not describe render a first three-dimensional virtual image of the interior of the physical subject, the first three-dimensional virtual image including the first and second three-dimensional physical features in situ.
However, these features are well known in the art as taught by Sun. For example, Sun discloses render a first three-dimensional virtual image of the interior of the physical subject, the first three-dimensional virtual image including the first and second three-dimensional physical features in situ. (Sun (column 3 lines 1-14) process the micro-camera images and projects the images on the skin.  Sun (column 2 lines 50-58) displays the images such that they align with the actual physical location.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Rawat’s system for medical symptom visualization, Geri17’s system converting medical images of a particular patient into high resolution, 3D dynamic and interactive images, Smith’s method for screening cellular tissue, Ruppersberg’s method for identifying objects in a subject's ear with Sun’s see-through abdomen display for minimally invasive surgery because Sun’s 

Rawat, Geri17, Ruppersberg, Smith, and Sun do not describe wherein, in the three-dimensional virtual image, the second three-dimensional physical feature at least partially obscures from view the first three-dimensional physical feature.
However, these features are well known in the art as taught by Alyassin. For example, Alyassin discloses wherein, in the three-dimensional virtual image, the second three-dimensional physical feature at least partially obscures from view the first three-dimensional physical feature. (Alyassin (column 1 lines 21-31) discusses x-rays where bones that overlap an organ can obscure the organ.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Rawat’s system for medical symptom visualization, Geri17’s system converting medical images of a particular patient into high resolution, 3D dynamic and interactive images, Smith’s method for screening cellular tissue, Ruppersberg’s method for identifying objects in a subject's ear, Sun’s see-through abdomen display for minimally invasive surgery with Alyassin’s system for improving connectivity processing of computer axial tomography and magnetic resonance images because with Alyassin’s system, connectivity mechanism performs connectivity processing by checking the next forward pixel to determine if the pixel is within the object (column 3 lines 15-28).

Regarding claim 28, the claimed invention for claim 21 is shown to be met with explanations from Rawat, Geri17, Smith, Ruppersberg, Sun, and Alyassin above.
Rawat further teaches the system recited in claim 21, wherein the defect is associated with a medical condition.  (Rawat [0036] collects medical data from a user.)

Regarding claim 29, the claimed invention for claim 21 is shown to be met with explanations from Rawat, Geri17, Smith, Ruppersberg, Sun, and Alyassin above.
Rawat further teaches the system recited in claim 21, wherein the user input is a first user input, and wherein the at least one processor is further configured to: obtain a second user input identifying the morphological data.  (Rawat (Abstract) receives a second input associating a medical symptom to a locale.)

Regarding claim 30, in light of the rejection in claim 21, the method in claim 30 is similar and performed by the system in claim 21. Therefore, claim 30 is rejected for the same reason as claim 21.

Regarding claim 37, in light of the rejection in claim 28, the method in claim 37 is similar and performed by the system in claim 28. Therefore, claim 37 is rejected for the same reason as claim 28.

Regarding claim 38, the claimed invention for claim 30 is shown to be met with explanations from Rawat, Geri17, Smith, Ruppersberg, Sun, and Alyassin above.
Rawat further teaches the method recited in claim 30, further comprising: obtaining a user input identifying the first three-dimensional physical feature.  (Rawat (Abstract) receives a second input associating a medical symptom to a locale.  Rawat [0056] provides 3D Body Layers that may be active or inactive (hidden).  Rawat [0012] provides a 3D representation of tissue layers.)

Regarding claim 39, the claimed invention for claim 30 is shown to be met with explanations from Rawat, Geri17, Smith, Ruppersberg, Sun, and Alyassin above.
Rawat further teaches the method recited in claim 30, further comprising: obtaining a user input identifying the physical subject.  (Rawat [0066] changes displayed layers via a GUI.)

Regarding claim 40, in light of the rejection in claim 29, the method in claim 40 is similar and performed by the system in claim 29. Therefore, claim 40 is rejected for the same reason as claim 29.

Claim(s) 23, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawat et al. (“Rawat”, US Pre-Grant Publication 20120182291 A1), in view of Geri et al. (“Geri17”, US Pre-Grant Publication 20170035517 A1), in view of Smith et al. (“Smith”, US Pre-Grant Publication 20060280348 A1), in view of Ruppersberg et al. (“Ruppersberg”, US Pre-Grant Publication 20150351607 A1), in view of Sun et al. (“Sun”, US Patent 8504136 B1), in view of Alyassin et al. (“Alyassin”, US Patent 6463168 B1), in view of Kendall et al. (“Kendall”, US Pre-Grant Publication 20100310183 A1).

Regarding claim 23, the claimed invention for claim 21 is shown to be met with explanations from Rawat, Geri17, Smith, Ruppersberg, Sun, and Alyassin above.
Rawat, Geri17, Smith, Ruppersberg, Sun, and Alyassin do not describe the system recited in claim 21, wherein the at least one processor is configured to render the second three-dimensional virtual image of the interior of the physical subject by conducting a negative space exploration.
However, these features are well known in the art as taught by Kendall. For example, Kendall discloses the system recited in claim 21, wherein the at least one processor is configured to render the second three-dimensional virtual image of the interior of the physical subject by conducting a negative space exploration.  (Specification Fig. 17 [0200] illustrates finding a shape using thresholding (white vs. non-white pixels).)  (Kendall [0035] identifies areas of interest.  Thresholding may be incorporated into this method.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Rawat’s system for medical symptom visualization, Geri17’s system converting medical images of a particular patient into high resolution, 3D dynamic and interactive images, Smith’s method for screening cellular tissue, Ruppersberg’s method for identifying objects in a subject's ear, Sun’s see-through abdomen display for minimally invasive surgery, Alyassin’s 

Regarding claim 32, in light of the rejection in claim 23, the method in claim 32 is similar and performed by the system in claim 23. Therefore, claim 32 is rejected for the same reason as claim 23.

Claim(s) 24, 25, 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawat et al. (“Rawat”, US Pre-Grant Publication 20120182291 A1), in view of Geri et al. (“Geri17”, US Pre-Grant Publication 20170035517 A1), in view of Smith et al. (“Smith”, US Pre-Grant Publication 20060280348 A1), in view of Sun et al. (“Sun”, US Patent 8504136 B1), in view of Alyassin et al. (“Alyassin”, US Patent 6463168 B1), in view of Matsumoto (US Pre-Grant Publication 20170315364 A1).

Regarding claim 24, the claimed invention for claim 21 is shown to be met with explanations from Rawat, Geri17, Smith, Ruppersberg, Sun, and Alyassin above.
Rawat, Geri17, Smith, Ruppersberg, and Alyassin do not describe the system recited in claim 21, wherein the at least one processor is configured to render the second three-dimensional virtual image of the interior of the physical subject as an overlay on the physical subject, such that the first three-dimensional physical feature is shown in situ relative to the physical subject.
the system recited in claim 21, wherein the at least one processor is configured to render the second three-dimensional virtual image of the interior of the physical subject as an overlay on the physical subject, such that the first three-dimensional physical feature is shown in situ relative to the physical subject.  (Matsumoto [0094] superimposes a virtual 3D image onto a background video (physical feature).  Sun (column 3 lines 1-14) process the micro-camera images and projects the images on the skin.  Sun (column 2 lines 50-58) displays the images such that they align with the actual physical location.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Rawat’s system for medical symptom visualization, Geri17’s system converting medical images of a particular patient into high resolution, 3D dynamic and interactive images, Smith’s method for screening cellular tissue, Ruppersberg’s method for identifying objects in a subject's ear, Sun’s see-through abdomen display for minimally invasive surgery, Alyassin’s system for improving connectivity processing of computer axial tomography and magnetic resonance images with Matsumoto’s augmented reality pre-surgery conference system because Matsumoto’s system places a virtual 3D medical image in a background video (Fig. 8), and Sun displays medical images aligned with the patient’s body.

Regarding claim 25, the claimed invention for claim 24 is shown to be met with explanations from Rawat, Geri17, Smith, Ruppersberg, Sun, Alyassin, and Matsumoto above.
Rawat, Geri17, Smith, Ruppersberg, Sun, and Alyassin as modified by Matsumoto further teach the system recited in claim 24, wherein the processor is further configured to, before rendering the second three-dimensional virtual image of the interior of the physical subject: 
determine an orientation of the physical subject, and 
wherein the at least one processor is configured to render the second three-dimensional virtual image of the interior of the physical subject as an overlay on the physical subject by determining an overlay orientation of the second three-dimensional virtual image.  (Matsumoto [0003] identifies the display orientation of a virtual object.  Matsumoto [0094] superimposes a virtual 3D image onto a background video (physical feature).)

Regarding claim 33, in light of the rejection in claim 24, the method in claim 33 is similar and performed by the system in claim 24. Therefore, claim 33 is rejected for the same reason as claim 24.

Regarding claim 34, in light of the rejection in claim 25, the method in claim 34 is similar and performed by the system in claim 25. Therefore, claim 34 is rejected for the same reason as claim 25.

Claim(s) 26, 27, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawat et al. (“Rawat”, US Pre-Grant Publication 20120182291 A1), in view of Geri et al. (“Geri17”, US Pre-Grant Publication 20170035517 A1), in view of Smith et al. (“Smith”, US Pre-Grant Publication 20060280348 A1), in view of Ruppersberg et al. (“Ruppersberg”, US Pre-Grant Publication 20150351607 A1), in view of Sun et al. (“Sun”, US Patent 8504136 B1), in view of Alyassin et al. (“Alyassin”, US Patent 6463168 B1), in view of Salahat et al. (“Salahat”, US Pre-Grant Publication 20160113546 A1).

Regarding claim 26, the claimed invention for claim 21 is shown to be met with explanations from Rawat, Geri17, Smith, Ruppersberg, Sun, and Alyassin above.
Rawat, Geri17, Smith, Ruppersberg, Sun, and Alyassin do not describe the system recited in claim 21, wherein the morphological data is first morphological data, and wherein the at least one processor is further configured to: 
automatically, without human intervention, detect a change in the defect in the first three-dimensional physical feature with respect to second morphological data, the second morphological data having been captured during a prior imaging procedure of the interior of the three-dimensional physical subject. 
However, these features are well known in the art as taught by Salahat. For example, Salahat discloses the system recited in claim 21, wherein the morphological data is first morphological data, and wherein the at least one processor is further configured to: 
automatically, without human intervention, detect a change in the defect in the first three-dimensional physical feature with respect to second morphological data, the second morphological data having been captured during a prior imaging procedure of the interior of the three-dimensional physical subject.  (Salahat [0037] discloses a detector algorithm that monitors cancerous regions’ progression using a sequence of MRI images taken at different times.  Salahat [0047] monitors the size of potentially cancerous regions.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Rawat’s system for medical symptom visualization, Geri17’s system converting medical images of a particular patient into high resolution, 3D dynamic and interactive images, Smith’s method for screening cellular tissue, Ruppersberg’s method for identifying objects in a subject's ear, Sun’s see-through abdomen display for minimally invasive surgery, Alyassin’s system for improving connectivity processing of computer axial tomography and magnetic resonance images with Salahat’s system for detecting cancer in MRI images because Salahat’s system can determine the maximum region area variation [0038].

Regarding claim 27, the claimed invention for claim 26 is shown to be met with explanations from Rawat, Geri17, Smith, Ruppersberg, Sun, Alyassin, and Salahat above.
Rawat, Geri17, Smith, Sun, Ruppersberg, and Alyassin as modified by Salahat further teach the system recited in claim 26, wherein the change in the defect comprises one or more of a size or a shape.  (Salahat [0037] discloses a detector 

Regarding claim 35, in light of the rejection in claim 26, the method in claim 35 is similar and performed by the system in claim 26. Therefore, claim 35 is rejected for the same reason as claim 26.

Regarding claim 36, in light of the rejection in claim 27, the method in claim 36 is similar and performed by the system in claim 27. Therefore, claim 36 is rejected for the same reason as claim 27.

Response to Arguments
The Applicants’ arguments (pages 7-8 filed 10 June 2021) regarding the Double Patenting rejections of claims 21 and 30 have been fully considered.

The Applicants argue that 
claims 22 and 31 were incorporated into independent claims 21 and 30, 
claims 22 and 31 were objected to as being allowable in the first office action filed 12 March 2021, 
claims 22 and 31 were not rejected under double patenting,
thus a double patenting rejection may not be applied.


The Applicants’ arguments (page 8 filed 10 June 2021) regarding the objection to claim 24 have been fully considered and found persuasive.  The claim term “the render” has been deleted.  Thus, the objection to claim 24 have been withdrawn.

The Applicants’ arguments (page 8 filed 10 June 2021) regarding the drawing objection have been fully considered and found persuasive.  Fig. 2 has been amended to include the reference signs from the specification.  Thus, the drawing objection has been withdrawn.

The Applicants’ arguments (page 8 filed 10 June 2021) regarding the 35 USC 103 rejection of claims 21, 23-30, 32-40 have been fully considered.
The Applicants argue that claims 22 and 31 were objected to as being allowable in the first office action filed 12 March 2021, and claims 22 and 31 were incorporated into independent claims 21 and 30.  Thus claims 21, 23-30, 32-40 should be allowed.
The Examiner finds this argument moot because after further claim analysis and search, Smith and Ruppersberg were identified as disclosing the limitations incorporated into independent claims 21 and 30.
The new limitations were interpreted as identifying the depth of an obscured 3D virtual object, and identifying an object based on depth.  Smith identifies abnormal 

Thus, in light of Smith and the new reference Ruppersberg, claims 21, 23-30, 32-40 are rejected under 35 USC 103 in this second non-final office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613